Order, Supreme Court, New York County (Carol E. Huff, J.), entered April 16, 1991, which, insofar as appealed from, denied defendant’s cross-motion to dismiss the amended complaint, unanimously affirmed, without costs.
We agree with the IAS court that plaintiff’s notice of claim was sufficient to apprise defendant of the relevant conditions so as to reasonably enable it to timely conduct an effective investigation of the incident (see, Caselli v City of New York, 105 AD2d 251). Any meaningful investigation by defendant based on this notice of claim should have entailed an inspection of the door in question, including its lock. Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Rubin, JJ.